DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-12 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murbach et al. (US 2018/0043778 – hereinafter “Murbach”).

Per claim 1, Murbach teaches a battery aging state detecting apparatus which detects an aging state of a battery (Fig. 1; electrochemical cell 102; ¶38) based on a harmonic signal, the apparatus comprising:
a detection signal supplying unit (Fig. 1 signal generator 104; ¶38) which applies a detection signal to the battery;
a pass signal acquiring unit (Fig. 1; measurement circuitry 106; ¶38) which acquires a pass signal of the detection signal applied to the battery by the detection signal supplying unit which passes through the battery; and
an aging state detecting unit (Fig. 1; computing device 114; ¶38) which detects an aging state of the battery based on a harmonic signal of the pass signal acquired by the pass signal acquiring unit (The signal generator 104 is configured to apply a stimulus signal, such as a sine wave, to the electrochemical cell 102 (¶44-46) and the measurement circuitry 106 is configured to acquire a response signal of the electrochemical cell 102 in response to the stimulus signal being applied to the electrochemical cell 102 (¶51).  The computing device 114 is configured to analyze the second and third order harmonic components of the harmonic signature of the response signal and predict a remaining useful life of the electrochemical cell 102 based on the harmonic signature (¶54-56).  For example, the shape/size of the third harmonic component of the response signal increases in magnitude as the damage to the battery increase (¶54)).

Per claim 2, Murbach teaches the battery aging state detecting apparatus according to claim 1, wherein the battery is located in a vehicle to be used as a power source of the vehicle (¶11) and the battery aging state detecting apparatus is mounted in the vehicle to detect an aging state of the battery in a predetermined time unit (Stimulation of the electrochemical cell 102 and the analysis of the resulting response signal therefrom is facilitated by components within an electric vehicle and occurs in a predetermined time unit (¶50, 58, 64, and 77)).

Per claim 3, Murbach teaches the battery aging state detecting apparatus according to claim 2, wherein an aging state of the battery is detected in a pause period of a charging and discharging cycle of the battery (Stimulation of electrochemical cell 102 occurs when the electrochemical cell 102 is at rest (¶77)).

Per claim 4, Murbach teaches the battery aging state detecting apparatus according to claim 2, wherein the aging state detecting unit detects an aging state of the battery based on a harmonic signal pattern of the pass signal (A remaining life of the electrochemical cell 102 is detected based on the harmonic signature of the response signal (¶54 and 82-84)).

Per claim 5, Murbach teaches the battery aging state detecting apparatus according to claim 4, wherein the aging state detecting unit detects the aging state of the battery based on at least one of an odd-ordered harmonic signal pattern of the pass signal and an even-ordered harmonic signal pattern of the pass signal (A remaining life of the electrochemical cell may be detected based on the magnitude of the third harmonic component of the harmonic signature of the response signal (54 and 82-84)).

Per claim 6, Murbach teaches the battery aging state detecting apparatus according to claim 2, wherein the aging state detecting unit detects an aging state of the battery based on a harmonic signal ratio of the pass signal (The ratio of the third harmonic component of the harmonic signal of the response signal increases as the battery ages (¶54 and 82-84)).

Per claim 7, Murbach teaches the battery aging state detecting apparatus according to claim 6, wherein the aging state detecting unit detects the aging state of the battery based on at least one of an odd-ordered harmonic signal ratio of the pass signal and an even-ordered harmonic signal ratio of the pass signal (A remaining life of the electrochemical cell may be detected based on the ratios of the second harmonic component and the third harmonic component of the harmonic signature of the response signal (54 and 82-84)).

Per claim 8, Murbach teaches the battery aging state detecting apparatus according to claim 2, wherein the detection signal supplying unit applies the detection signal which is formed of a sinusoidal signal to the battery (The signal generator 104 is configured to generate a sine wave stimulus signal (¶46)).

Per claim 9, Murbach teaches a harmonic signal based battery aging state detecting method which is performed by a battery aging state detecting apparatus which detects an aging state of a battery (Fig. 1; electrochemical cell 102; ¶38), the method comprising:
applying a detection signal to a battery; acquiring a pass signal of the detection signal applied to the battery which passes through the battery; and detecting an aging state of the battery based on a harmonic signal of the pass signal (The signal generator 104 is configured to apply a stimulus signal, such as a sine wave, to the electrochemical cell 102 (¶44-46) and the measurement circuitry 106 is configured to acquire a response signal of the electrochemical cell 102 in response to the stimulus signal being applied to the electrochemical cell 102 (¶51).  The computing device 114 is configured to analyze the second and third order harmonic components of the harmonic signature of the response signal and predict a remaining useful life of the electrochemical cell 102 based on the harmonic signature (¶54-56).  For example, the shape/size of the third harmonic component of the response signal increases in magnitude as the damage to the battery increase (¶54)).

Per claim 10, Murbach teaches the battery aging state detecting method according to claim 9, wherein the battery is located in a vehicle to be used as a power source of the vehicle and the battery aging state detecting apparatus is mounted in the vehicle to detect an aging state of the battery by performing the battery aging state detecting method in a predetermined time unit (Stimulation of the electrochemical cell 102 and the analysis of the resulting response signal therefrom is facilitated by components within an electric vehicle and occurs in a predetermined time unit (¶50, 58, 64, and 77)).

Per claim 11, Murbach teaches the battery aging state detecting method according to claim 10, wherein in the detecting of an aging state, the aging state of the battery is detected based on a harmonic signal pattern of the pass signal or a harmonic signal ratio of the pass signal (A remaining life of the electrochemical cell may be detected based on the magnitude of the third harmonic component of the harmonic signature of the response signal (54 and 82-84)).

Per claim 12, Murbach teaches a computer program stored in a computer readable recording medium to execute the harmonic signal based battery aging state detecting method according to claim 9 (The computing device 114 includes one or more processing units 112 and a memory 112 (Fig. 1; ¶40)).


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claim 12 is directed to non-statutory subject matter.  Under broadest reasonable interpretation, the computer program stored in a computer readable medium of claim 12 can be interpreted as a product devoid of physical or tangible form, such as a carrier wave (see MPEP § 2106.03).  Therefore, the claim does not fall within at least one of the four categories of patent eligible subject matter.


Claim Objections
8.	Claim 9 is objected to due to the following informality.  In lines 1-2, it appears that the phrase “a harmonic signal based harmonic signal based battery aging state detecting method” should be revised to “a harmonic signal based battery aging state detecting method.”


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852